              Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 1 of 28




     George R. Pitts (CA Bar 109827)
 1
     Birch, Horton, Bittner, & Cherot, P.C.
 2   1100 Connecticut Ave., NW, Suite 825
     Washington, D.C. 20036
 3   (202) 659-5800
     gpitts@bhb.com
 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                              OAKLAND DIVISION
11

12    NATURAL RESOURCES DEFENSE                     Case No. 4:21-cv-561-JSW
      COUNCIL,
13                                                  Related Cases:
      Plaintiffs,                                   4:21-cv-344-JSW
14
                                                    4:21-cv-349-JSW
15
      vs.

16    DEBRA HAALAND, et al.,                        PROPOSED ANSWER OF
                                                    SPORTSMEN’S ALLIANCE
17    Defendants,                                   FOUNDATION, ROCKY MOUNTAIN
18    and                                           ELK FOUNDATION, WISCONSIN BEAR
                                                    HUNTERS ASSOCIATION, AND
19    SPORTSMEN’S ALLIANCE                          MICHIGAN BEAR HUNTERS
      FOUNDATION, ROCKY MOUNTAIN ELK                ASSOCIATION
20
      FOUNDATION, WISCONSIN BEAR
21    HUNTERS ASSOCIATION, AND
      MICHIGAN BEAR HUNTERS
22
      ASSOCIATION,
23
      Applicant Defendant-Intervenors.
24

25

26

27

28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                     1
              Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 2 of 28




            Sportsmen’s Alliance Foundation (“SAF”), Rocky Mountain Elk Foundation (“RMEF”),
 1

 2   Wisconsin Bear Hunters Association (“WBHA”), and Michigan Bear Hunters Association (“MBHA”)

 3   (collectively “Applicant-Intervenors,” the “Sportsmen Conservation Coalition,” or “Coalition”) provide
 4
     the following Answer to Natural Resources Defense Council’s (“Plaintiff’s”) Complaint for Declaratory
 5
     and Injunctive Relief (ECF 1).
 6

 7
     1.     The allegations in Paragraph 1 are characterizations of the Complaint to which no response is

 8   required. To the extent a response is required, the allegations are denied.
 9   2.     In response to the allegations in the first sentence of Paragraph 2, Applicant-Intervenors admit
10
     that wolves were much of their historical range United States because of an active eradication program.
11
     The remaining allegations in the first sentence of Paragraph 2 are too vague and ambiguous to permit a
12

13   response, and Applicant-Intervenors deny the allegations on that basis. In response to the allegations in

14   the second sentence of Paragraph 2, Applicant-Intervenors admit only that gray wolves have been
15
     protected by the Endangered Species Act (ESA) since the 1970s. Applicant-Intervenors deny the
16
     remaining allegations in the second sentence of Paragraph 2. Applicant-Intervenors deny the remaining
17
     allegations in Paragraph 2, which also characterize the rule titled Endangered and Threatened Wildlife
18

19   and Plants; Removal of the Gray Wolf (Canis lupus) From the List of Endangered and Threatened

20   Wildlife, 85 Fed. Reg. 69,778 (Nov. 3, 2020) (“Delisting Rule”), and other, unnamed, rules, which
21
     speak for themselves and are the best evidence of their contents.
22
     3.     The allegations in Paragraph 3 characterize the Delisting Rule and State regulatory mechanisms,
23

24
     which speak for themselves and are the best evidence of their contents. Any allegations contrary to the

25   plain language, meaning, and context of the Delisting Rule and State regulatory mechanisms are denied.
26   4.     In response to the allegations in Paragraph 4, Applicant-Intervenors admit only that gray wolves
27
     are present in Washington, Oregon, and California, that a group of wolves was documented in Colorado
28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                          2
              Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 3 of 28




     in 2020, and that dispersing wolves have been documented in other states outside of the core populations
 1

 2   in the Great Lakes and Western United States. Applicant-Intervenors deny that gray wolves are not yet

 3   recovered. The remaining allegations are too vague and ambiguous to permit a response, and Applicant-
 4
     Intervenors deny the allegations on that basis.
 5
     5.     Applicant-Intervenors deny the allegations in Paragraph 5 and aver that the end-of- year
 6

 7
     estimates of wolf presence in Pacific Northwest states are contained in the Delisting Rule.

 8   6.     In response to the allegations in Paragraph 6, Applicant-Intervenors admit that six wolves were
 9   observed in Colorado in 2020. Applicant-Intervenors lack knowledge or information to ascertain the
10
     truth or falsity of the remaining allegations in Paragraph 6.
11
     7.     Applicant-Intervenors lack knowledge or information sufficient to admit or deny the allegations
12

13   in Paragraph 7.

14   8.     Applicant-Intervenors deny the allegations in Paragraph 8.
15
     9.     Applicant-Intervenors deny the allegations in Paragraph 9, which also state legal conclusions to
16
     which no response is required.
17
     10.    Applicant-Intervenors deny the allegations in Paragraph 10, which also state legal conclusions to
18

19   which no response is required.

20   11.    The allegations in Paragraph 11 state legal conclusions to which no response is required. To the
21
     extent a response is required, the allegations are denied.
22
     12.    The allegations in Paragraph 12 state legal conclusions to which no response is required. To the
23

24
     extent a response is required, the allegations are denied.

25   13.    In response to the allegations of Paragraph 13, Applicant Intervenors admit that Plaintiffs sent
26   and Federal Defendants received the pre-suit demand letter supplied as Exhibit A to the Complaint,
27
     which speaks for itself and is the best evidence of its contents. Any allegations in Paragraph 13 contrary
28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                           3
                Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 4 of 28




     to the plain language, meaning, and context of the letter are denied to the extent they do not accurately
 1

 2   characterize the letter. The allegations in the second sentence of Paragraph 13 are characterizations of

 3   the Complaint to which no response is required. To the extent a response is required, the allegations are
 4
     denied.
 5
     14.       Applicant-Intervenors deny the allegations in Paragraph 14.
 6

 7
     15.       The allegations in the first sentence of Paragraph 15 state legal conclusions to which no response

 8   is required. To the extent a response is required, the allegations are denied. Applicant-Intervenors admit
 9   the allegations in the second and third sentences of Paragraph 15. Applicant-Intervenors lack knowledge
10
     or information to ascertain the truth or falsity of the allegations in the fourth sentence of Paragraph 15,
11
     and therefore deny those allegations.
12

13   16.       The allegations in Paragraph 16 state legal conclusions to which no response is required. To the

14   extent a response is required, the allegations are denied. Applicant-Intervenors lack knowledge or
15
     information to ascertain the truth or falsity of the remaining allegations in Paragraph 16, and therefore
16
     deny those allegations.
17
     17.       Applicant-Intervenors lack knowledge or information to ascertain the truth or falsity of the
18

19   allegations in Paragraph 17, and therefore deny those allegations.

20   18.       Applicant-Intervenors lack knowledge or information to ascertain the truth or falsity of the
21
     allegations in the first, second, and third sentences of Paragraph 18, and therefore deny those allegations.
22
     Applicant-Intervenors deny the allegations in the fourth, fifth, sixth, and seventh sentences of Paragraph
23

24
     18.

25   19.       Applicant-Intervenors lack knowledge or information to ascertain the truth or falsity of the
26   allegations in Paragraph 19, and therefore deny those allegations.
27

28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                            4
              Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 5 of 28




     20.    Applicant-Intervenors lack knowledge or information to ascertain the truth or falsity of the
 1

 2   allegations in Paragraph 20, and therefore deny those allegations.

 3   21.    Applicant-Intervenors lack knowledge or information to ascertain the truth or falsity of the
 4
     allegations in Paragraph 21, and therefore deny those allegations.
 5
     22.    Applicant-Intervenors lack knowledge or information to ascertain the truth or falsity of the
 6

 7
     allegations in Paragraph 22, and therefore deny those allegations.

 8   23.    In response to the allegations in Paragraph 23, Applicant-Intervenors admit only that DOI is an
 9   agency of the U.S. Government, that it includes FWS, and that DOI has responsibility for the
10
     administration of the ESA with regard to endangered and threatened terrestrial and freshwater plant and
11
     animal species, including the gray wolf, and certain marine species. The remaining allegations in
12

13   Paragraph 23 state legal conclusions to which no response is required. To the extent a response is

14   required, the allegations are denied.
15
     24.    In response to the allegations in Paragraph 24, Applicant-Intervenors admit only that FWS is an
16
     agency of the U.S. Government, within DOI, to which the Secretary of the Interior has delegated
17
     authority to administer the ESA with regard to endangered and threatened terrestrial and freshwater
18

19   plant and animal species, including the gray wolf, and certain marine species. The remaining allegations

20   in Paragraph 24 state legal conclusions to which no response is required. To the extent a response is
21
     required, the allegations are denied.
22
     25.    The allegations in Paragraph 25 characterize two court decisions, TVA v. Hill, 437 U.S. 153
23

24
     (1978), and Babbitt v. Sweet Home Chapter of Cmtys. for a Greater Or., 515 U.S. 687, 699 (1995),

25   which speak for themselves and are the best evidence of their contents. Any allegations contrary to the
26   plain language, meaning, and context of those court decisions are denied.
27

28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                         5
                Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 6 of 28




     26.       The allegations in Paragraph 26 characterize the ESA, which speaks for itself and is the best
 1

 2   evidence of its contents. Any allegations contrary to the plain language, meaning, and context of the

 3   ESA are denied.
 4
     27.       The allegations in Paragraph 27 characterize the ESA and a court decision, Crow Indian Tribe v.
 5
     United States, 965 F.3d 662, 671 (9th Cir. 2020), which speak for themselves and are the best evidence
 6

 7
     of their contents. Any allegations contrary to the plain language, meaning, and context of the ESA or the

 8   court decision are denied.
 9   28.       The allegations in the first sentence of Paragraph 28 characterize the ESA, which speaks for
10
     itself and is the best evidence of its contents. Any allegations contrary to the plain language, meaning,
11
     and context of the ESA are denied. The allegations in the second sentence of Paragraph 28 state legal
12

13   conclusions to which no response is required. To the extent a response is required, the allegations are

14   denied.
15
     29.       The allegations in the first sentence of Paragraph 29 state legal conclusions to which no response
16
     is required. To the extent a response is required, the allegations are denied. The allegations in the second
17
     sentence of Paragraph 29 characterize the ESA, which speaks for itself and is the best evidence of its
18

19   contents. Any allegations contrary to the plain language, meaning, and context of the ESA are denied.

20   30.       The allegations in Paragraph 30 characterize FWS’s Policy Regarding the Recognition of
21
     Distinct Vertebrate Population Segments Under the Endangered Species Act, 61 Fed. Reg. 4,722 (Feb.
22
     7, 1996) (“DPS Policy”), which speaks for itself and is the best evidence of its contents. Any allegations
23

24
     contrary to the plain language, meaning, and context of the DPS Policy are denied.

25   31.       The allegations in Paragraph 31 characterize the ESA, which speaks for itself and is the best
26   evidence of its contents. Any allegations contrary to the plain language, meaning, and context of the
27
     ESA are denied.
28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                           6
              Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 7 of 28




     32.    The allegations in Paragraph 32 characterize the ESA, which speaks for itself and is the best
 1

 2   evidence of its contents. Any allegations contrary to the plain language, meaning, and context of the

 3   ESA are denied.
 4
     33.    The allegations in Paragraph 33 characterize FWS’s Final Policy on Interpretation of the Phrase
 5
     Significant Portion of Its Range in the Endangered Species Act's Definitions of Endangered Species and
 6

 7
     Threatened Species (“SPR Policy”), 79 Fed. Reg. 37,578 (July 1, 2014), and a court decision, Center for

 8   Biological Diversity v. Zinke, 900 F.3d 1053 (9th Cir. 2018), which speak for themselves and are the
 9   best evidence of their contents. Any allegations contrary to the plain language, meaning, and context of
10
     the SPR policy or the court decision are denied.
11
     34.    The allegations in the first sentence of Paragraph 34 state legal conclusions to which no response
12

13   is required. To the extent a response is required, the allegations are denied. The allegations in the second

14   and third sentences of Paragraph 34 characterize two court decisions, Humane Soc’y v. Zinke, 856 F.3d
15
     585 (D.C. Cir. 2017), and Center for Biological Diversity v. Zinke, 900 F.3d 1053 (9th Cir. 2018), which
16
     speak for themselves and are the best evidence of their contents. Any allegations contrary to the plain
17
     language, meaning, and context of those court decisions are denied.
18

19   35.    The allegations in the first sentence of Paragraph 35 state legal conclusions to which no response

20   is required. To the extent a response is required, the allegations are denied. The allegations in the second
21
     and third sentences of Paragraph 35 characterize the ESA, which speaks for itself and is the best
22
     evidence of its contents. Any allegations contrary to the plain language, meaning, and context of the
23

24
     ESA are denied.

25   36.    Applicant-Intervenors admit the allegations in Paragraph 36.
26   37.    Applicant-Intervenors admit the allegations in Paragraph 37.
27

28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                          7
              Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 8 of 28




     38.    In response to the allegations in the first sentence of Paragraph 38, Applicant-Intervenors admit
 1

 2   only that gray wolves can be a keystone species. The remaining allegations in the first sentence of

 3   Paragraph 38 are too vague and ambiguous to permit a response, and Applicant-Intervenors deny the
 4
     allegations on that basis. The allegations in the second sentence of Paragraph 38 characterize an
 5
     unnamed scientific evidence, which speaks for itself and is the best evidence of its contents. Any
 6

 7
     allegations contrary to the plain language, meaning, and context of such evidence are denied. Applicant

 8   Intervenors admit that the reintroduction of wolves resulted in predation by wolves on elk and other
 9   ungulate populations and thus impacted those populations.
10
     39.    The allegations in the first sentence of Paragraph 39 are too vague and ambiguous to permit a
11
     response, and Applicant-Intervenors deny the allegations on that basis. Applicant-Intervenors deny the
12

13   allegations in the second sentence of Paragraph 39 and aver that FWS’s Gray Wolf Biological Report

14   (Oct. 13, 2020) (Biological Report) defines ecotype as “[g]enetically distinct geographic varieties,
15
     populations, or races within a species, which are genotypically adapted to specific environmental
16
     conditions.”
17
     40.    Applicant-Intervenors deny the allegations in Paragraph 40 and aver that wolves in the Great
18

19   Lakes prey on elk and moose in addition to white-tailed deer.

20   41.    The allegations in Paragraph 41 characterize FWS’s Biological Report, which speaks for itself
21
     and is the best evidence of its contents. Any allegations contrary to the plain language, meaning, and
22
     context of the Biological Report are denied.
23

24
     42.    Applicant-Intervenors deny the allegations in Paragraph 42.

25   43.    The allegations in Paragraph 43 characterize unnamed genomic studies, which speak for
26   themselves and are the best evidence of their contents. Any allegations contrary to the plain language,
27
     meaning, and context of the genomic studies are denied.
28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                         8
              Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 9 of 28




     44.     In response to the allegations in the first sentence of Paragraph 44, Applicant-Intervenors admit
 1

 2   only that the Teanaway pack is located in the Northern Cascades in Washington, and the Rogue pack is

 3   located in interior southern Oregon. The remaining allegations in the first sentence of Paragraph 44 are
 4
     too vague and ambiguous to permit a response, and Applicant-Intervenors deny the allegations on that
 5
     basis. In response to the allegations in the second sentence of Paragraph 44, Applicant-Intervenors admit
 6

 7
     that there are wolves in California descended from the Rogue pack in Oregon. The remaining allegations

 8   in the second sentence of Paragraph 44 are too vague and ambiguous to permit a response, and
 9   Applicant-Intervenors deny the allegations on that basis.
10
     45.     The allegations in Paragraph 45 characterize FWS’s Biological Report, which speaks for itself
11
     and is the best evidence of its contents. Any allegations contrary to the plain language, meaning, and
12

13   context of the Biological Report are denied.

14   46.     Applicant-Intervenors deny the allegations of Paragraph 46.
15
     47.     Applicant-Intervenors admit the allegations in the first sentence of Paragraph 47. In response to
16
     the allegations in the second sentence of Paragraph 47, Applicant-Intervenors admit only that the U.S.
17
     Congress passed a wolf bounty that covered the Northwest Territories in 1817, and several states
18

19   subsequently adopted wolf bounties. The remaining allegations in the second sentence of Paragraph 47

20   are too vague and ambiguous to permit a response, and Applicant-Intervenors deny the allegations on
21
     that basis.
22
     48.     The allegations in the first sentence of Paragraph 48 are too vague and ambiguous to permit a
23

24
     response, and Applicant-Intervenors deny the allegations on that basis. Applicant-Intervenors deny the

25   allegations in the second sentence of Paragraph 48, and aver that gray wolf populations were essentially
26   eliminated from the western United States by the 1930’s, but there was some evidence of wolf
27

28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                          9
               Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 10 of 28




     occupancy in the Cascade Mountains of Oregon and in the remote parts of central Idaho into the 1940’s.
 1

 2   Applicant-Intervenors admit the allegations in the third sentence of Paragraph 48 are generally correct.

 3   49.       Applicant-Intervenors admit the allegations in the first sentence of Paragraph 49. The allegations
 4
     in the second sentence of Paragraph 49 are too vague and ambiguous to permit a response, and
 5
     Applicant-Intervenors deny the allegations on that basis. The allegations in the third sentence of
 6

 7
     Paragraph 49 characterize FWS’s Biological Report, which speaks for itself and is the best evidence of

 8   its contents. Any allegations contrary to the plain language, meaning, and context of the Biological
 9   Report are denied. The allegations in footnote 1 are characterizations of the Complaint to which no
10
     response is required. To the extent a response is required, the allegations are denied.
11
     50.       The allegations in Paragraph 50 characterize the Delisting Rule and regulations implementing the
12

13   ESA, which speak for themselves and are the best evidence of their contents. Any allegations contrary to

14   the plain language, meaning, and context of the Delisting Rule and the regulations are denied.
15
     51.       Applicant-Intervenors admit the allegations in the first sentence of Paragraph 51. The allegations
16
     in the second, third, and fourth sentences of Paragraph 51 characterize Federal Register notices
17
     published at 32 Fed. Reg. 4,001 (Mar. 11, 1967), 38 Fed. Reg. 14,678 (June 4, 1973), and 39 Fed. Reg.
18

19   1,158 (Jan. 4, 1974), which speak for themselves and are the best evidence of their contents. Any

20   allegations contrary to the plain language, meaning, and context of the Federal Register notices are
21
     denied.
22
     52.       The allegations in Paragraph 52 characterize FWS’s Reclassification of the Gray Wolf in the
23

24
     United States and Mexico, With Determination of Critical Habitat in Michigan and Minnesota, 43 Fed.

25   Reg. 9,607 (Mar. 9, 1978), which speaks for itself and is the best evidence of its contents. Any
26   allegations contrary to the plain language, meaning, and context of the final rule are denied.
27

28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                           10
             Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 11 of 28




     53.    The allegations in the first sentence of Paragraph 53 characterize 43 Fed. Reg. 9,607 (Mar. 9,
 1

 2   1978), which speaks for itself and is the best evidence of its contents. Any allegations contrary to the

 3   plain language, meaning, and context of the March 9, 1978 final rule are denied. The remaining
 4
     allegations in the first sentence of Paragraph 53 characterize FWS’s Recovery Plan for Eastern Timber
 5
     Wolf (eastern gray wolf), Recovery Plan for Northern Rocky Mountain Gray Wolf, and Recovery Plan
 6

 7
     for Mexican Gray Wolf (C. l. baileyi), which speak for themselves and are the best evidence of their

 8   contents. Any allegations contrary to the plain language, meaning, and context of the recovery plans are
 9   denied. Applicant-Intervenors admit the allegations in the second, third, and fourth sentences of
10
     Paragraph 53. The allegations in the fifth sentence of Paragraph 53 are too vague and ambiguous to
11
     permit a response, and Applicant-Intervenors deny the allegations on that basis.
12

13   54.    Applicant-Intervenors admit the allegations in the first sentence of Paragraph 54. Applicant-

14   Intervenors admit that there were approximately 4,200 wolves in the Great Lakes at the time the
15
     Delisting Rule was published, and aver that the Delisting Rule contained available population estimates
16
     at that time. Applicant-Intervenors admit the allegations in the third sentence of Paragraph 54 and deny
17
     the remaining allegations in Paragraph 54.
18

19   55.    The allegations in Paragraph 55 characterize the Delisting Rule and other, unnamed rules, which

20   speak for themselves and are the best evidence of their contents. Any allegations contrary to the plain
21
     language, meaning, and context of the rules are denied.
22
     56.    The allegations in Paragraph 56 characterize court decisions, Defenders of Wildlife v. Norton,
23

24
     354 F. Supp. 2d 1156 (D. Or. 2005), Nat’l Wildlife Fed’n v. Norton, 386 F. Supp. 2d 553 (D. Vt. 2005),

25   Humane Soc’y of the U.S. v. Kempthorne, 579 F. Supp. 2d 7 (D.D.C. 2008), Defenders of Wildlife v.
26   Hall, 565 F. Supp. 2d 1160 (D. Mont. 2008), Defenders of Wildlife v. Salazar, 729 F. Supp. 2d 1207 (D.
27
     Mont. 2010), and Humane Soc’y of the U.S. v. Zinke, 865 F.3d 585 (D.C. Cir. 2017), which speak for
28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                          11
             Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 12 of 28




     themselves and are the best evidence of their contents. Any allegations contrary to the plain language,
 1

 2   meaning, and context of those court decisions are denied.

 3   57.    The allegations in the first sentence of Paragraph 57 characterize congressional actions,
 4
     Department of Defense and Full-Year Continuing Appropriations Act, Public Law 112- 10 (2011), and a
 5
     court decision, All. for the Wild Rockies v. Salazar, 672 F.3d 1170 (9th Cir. 2012), which speak for
 6

 7
     themselves and are the best evidence of their contents. Any allegations contrary to the plain language,

 8   meaning, and context of the Act and that court decision are denied. The allegations in the second
 9   sentence of Paragraph 57 characterize FWS’s final rule titled Removal of the Gray Wolf in Wyoming
10
     From the Federal List of Endangered and Threatened Wildlife and Removal of the Wyoming Wolf
11
     Population's Status as an Experimental Population, 77 Fed. Reg. 55,530 (Sept. 10, 2012), and Defenders
12

13   of Wildlife v. Zinke, 849 F.3d 1077 (D.C. Cir. 2017), which speak for themselves and are the best

14   evidence of their contents. Any allegations contrary to the plain language, meaning, and context of the
15
     September 10, 2012 final rule and that court decision are denied.
16
     58.    The allegations in the first and second sentences of Paragraph 58 characterize FWS’s Proposed
17
     Rule Removing the Gray Wolf (Canis lupus) From the List of Endangered and Threatened Wildlife and
18

19   Maintaining Protections for the Mexican Wolf (Canis lupus baileyi) by Listing It as Endangered, 78

20   Fed. Reg. 35,663 (June 13, 2013), which speaks for itself and is the best evidence of its contents. Any
21
     allegations contrary to the plain language, meaning, and context of the June 13, 2013 rule are denied.
22
     Applicant-Intervenors deny the allegations in the third sentence of Paragraph 58.
23

24
     59.    The allegations in Paragraph 59 characterize the Delisting Rule and other congressional, judicial,

25   and regulatory actions, which speak for themselves and are the best evidence of their contents. Any
26   allegations contrary to the plain language, meaning, and context of the Delisting Rule and congressional,
27
     judicial, and regulatory actions are denied.
28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                         12
               Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 13 of 28




     60.       The allegations in the first, second, and third sentence of Paragraph 60 characterize FWS’s
 1

 2   Proposed Rule Removing the Gray Wolf (Canis lupus) From the List of Endangered and Threatened

 3   Wildlife, 84 Fed. Reg. 9,648 (Mar. 15, 2019) (“Proposed Rule”), which speaks for itself and is the best
 4
     evidence of its contents. Any allegations contrary to the plain language, meaning, and context of the
 5
     Proposed Rule are denied. In response to the allegations in the fourth sentence of Paragraph 60,
 6

 7
     Applicant-Intervenors admit only that Plaintiffs submitted comments on the Proposed Rule on July 15,

 8   2019. The remaining allegations in the third sentence characterize Plaintiff’s comments, which speak for
 9   themselves and are the best evidence of its contents. Any allegations contrary to the plain language,
10
     meaning, and context of the comments are denied.
11
     61.       The allegations in Paragraph 61 characterize the Delisting Rule, which speaks for itself and is the
12

13   best evidence of its contents. Any allegations contrary to the plain language, meaning, and context of the

14   Delisting Rule are denied.
15
     62.       The allegations in the first and second sentences of Paragraph 62 characterize the Delisting Rule,
16
     which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
17
     language, meaning, and context of the Delisting Rule are denied. The allegations in the third sentence of
18

19   Paragraph 62 characterize the Proposed Rule, which speaks for itself and is the best evidence of its

20   contents. Any allegations contrary to the plain language, meaning, and context of the Proposed Rule are
21
     denied.
22
     63.       The allegations in Paragraph 63 characterize the Delisting Rule, which speaks for itself and is the
23

24
     best evidence of its contents. Any allegations contrary to the plain language, meaning, and context of the

25   Delisting Rule are denied.
26

27

28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                           13
             Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 14 of 28




     64.    The allegations in Paragraph 64 characterize the Delisting Rule, which speaks for itself and is the
 1

 2   best evidence of its contents. Any allegations contrary to the plain language, meaning, and context of the

 3   Delisting Rule are denied. Applicant-Intervenors deny the remaining allegations in Paragraph 64.
 4
     65.    The allegations in the first and second sentences of Paragraph 65 characterize the Delisting Rule,
 5
     which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 6

 7
     language, meaning, and context of the Delisting Rule are denied. The allegations in the third sentence of

 8   Paragraph 65 characterize the Proposed Rule and the Delisting Rule, which speak for themselves and are
 9   the best evidence of their contents. Any allegations contrary to the plain language, meaning, and context
10
     of the Proposed Rule and Delisting Rule are denied. The remaining allegations in the third sentence of
11
     Paragraph 65 state legal conclusions to which no response is required. To the extent a response is
12

13   required, the allegations are denied. In response to the allegations in the fourth sentence of Paragraph 65,

14   Applicant-Intervenors admit only that on May 5, 2011, FWS published a Proposed Rule To Revise the
15
     List of Endangered and Threatened Wildlife for the Gray Wolf, 76 FR 26086 (May 5, 2011), which,
16
     among other things, initiated a status review for gray wolves in the Pacific Northwest. To the extent the
17
     allegations in the fourth sentence of Paragraph 65 characterize the May 5, 2011 proposed rule, it speaks
18

19   for itself and is the best evidence of its contents. Any allegations contrary to the plain language,

20   meaning, and context of the May 5, 2011 proposed rule are denied.
21
     66.    The allegations in Paragraph 66 characterize the Delisting Rule, which speaks for itself and is the
22
     best evidence of its contents. Any allegations contrary to the plain language, meaning, and context of the
23

24
     Delisting Rule are denied.

25   67.    The allegations in the first sentence of Paragraph 67 characterize the Delisting Rule, which
26   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain language,
27
     meaning, and context of the Delisting Rule are denied. The allegations in the second sentence of
28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                          14
             Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 15 of 28




     Paragraph 67 characterize a court decision, Nat’l Wildlife Fed’n v. Norton, 386 F. Supp. 2d 553 (D. Vt.
 1

 2   2005), which speaks for itself and is the best evidence of its contents. Any allegations contrary to the

 3   plain language, meaning, and context of that court decision are denied.
 4
     68.    The allegations in Paragraph 68 are too vague and ambiguous to permit a response, and
 5
     Applicant-Intervenors deny the allegations on that basis.
 6

 7
     69.    The allegations in Paragraph 69 characterize a state law provision, Wis. Stat. § 29.185, which

 8   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain language,
 9   meaning, and context of that state law are denied.
10
     70.    The allegations in the first sentence of Paragraph 70 characterize a state law provision, Minn.
11
     Stat. § 97B.645, which speaks for itself and is the best evidence of its contents. Any allegations contrary
12

13   to the plain language, meaning, and context of that state law are denied. Applicant-Intervenors lack

14   knowledge or information to ascertain the truth or falsity of the allegations in the second sentence of
15
     Paragraph 70, and therefore deny the allegations. The allegations in the third sentence of Paragraph 70
16
     characterize the Delisting Rule, which speaks for itself and is the best evidence of its contents. Any
17
     allegations contrary to the plain language, meaning, and context of the Delisting Rule are denied.
18

19   71.    The allegations in Paragraph 71 characterize the Delisting Rule and Michigan comments, which

20   speak for themselves and are the best evidence of their contents. Any allegations contrary to the plain
21
     language, meaning, and context of the Delisting Rule and comments are denied.
22
     72.    Applicant-Intervenors admit the allegations in the first sentence of Paragraph 72. F Applicant-
23

24
     Intervenors admit the allegations in the second sentence of Paragraph 72 and aver that, between 2012

25   and 2014, state harvest totals were 923 in Minnesota, 528 in Wisconsin, and 22 in Michigan. The
26   allegations in the third sentence of Paragraph 72 characterize a court decision, Humane Soc’y of the U.S.
27
     v. Jewell, 76 F. Supp. 3d 69 (D.D.C. 2014), which speaks for itself and is the best evidence of its
28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                          15
               Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 16 of 28




     contents. Any allegations contrary to the plain language, meaning, and context of that court decision are
 1

 2   denied.

 3   73.       The allegations in the first and fifth sentences of Paragraph 73 characterize the Delisting Rule,
 4
     which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 5
     language, meaning, and context of the Delisting Rule are denied. Applicant-Intervenors deny the
 6

 7
     allegations in the second sentence of Paragraph 73. The allegations in the third sentence of Paragraph 73

 8   characterize congressional actions, Department of Defense and Full-Year Continuing Appropriations
 9   Act, Public Law 112-10 (2011), and a court decision, All. for the Wild Rockies v. Salazar, 672 F.3d 1170
10
     (9th Cir. 2012), which speak for themselves and are the best evidence of their contents. Any allegations
11
     contrary to the plain language, meaning, and context of the Act and that court decision are denied. The
12

13   allegations in the fourth sentence of Paragraph 73 characterize a court decision, Defenders of Wildlife v.

14   Salazar, 729 F. Supp. 2d 1207 (D. Mont. 2010), which speaks for itself and is the best evidence of its
15
     contents. Any allegations contrary to the plain language, meaning, and context of that court decision are
16
     denied.
17
     74.       The allegations in Paragraph 74 characterize the Delisting Rule, which speaks for itself and is the
18

19   best evidence of its contents. Any allegations contrary to the plain language, meaning, and context of the

20   Delisting Rule are denied.
21
     75.       Applicant-Intervenors deny the allegations in Paragraph 75, which also characterize the Delisting
22
     Rule, which speaks for itself and is the best evidence of its contents.
23

24
     76.       Applicant-Intervenors deny the allegations in the first and fourth sentences of Paragraph 76.

25   Applicant-Intervenors admit the allegations in the second sentence of Paragraph 76. The allegations in
26   the third sentence of Paragraph 76 are too vague and ambiguous to permit a response, and Applicant-
27
     Intervenors deny the allegations on that basis.
28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                            16
             Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 17 of 28




     77.    Applicant-Intervenors admit the allegations in the first sentence of Paragraph 77. In response to
 1

 2   the allegations in the second sentence of Paragraph 77, Applicant-Intervenors admit that at the end of

 3   2019 there were 26 known wolf packs in Washington, with five packs in western Washington where
 4
     wolves were federally listed prior to the Delisting Rule. Applicant-Intervenors deny the remaining
 5
     allegations in the second sentence of Paragraph 77.
 6

 7
     78.    Applicant-Intervenors admit the allegations in the first and second sentences of Paragraph 78. In

 8   response to the allegations in the third sentence of Paragraph 78, Applicant-Intervenors deny that the
 9   2019 wolf count documented 17 wolves, and aver that 27 wolves were documented. Applicant-
10
     Intervenors admit the remaining allegations in the third sentence of Paragraph 78. Applicant-Intervenors
11
     admit the allegations in the fourth sentence of Paragraph 78. Applicant-Intervenors lack knowledge or
12

13   information to ascertain the truth or falsity of the allegations in the fifth and sixth sentences of Paragraph

14   78, and therefore deny those allegations.
15
     79.    Applicant-Intervenors lack the knowledge or information to ascertain the truth or falsity of the
16
     allegations in the first sentence of Paragraph 79 and therefore deny those allegations. In response to the
17
     allegations in the second sentence of Paragraph 79, Applicant-Intervenors admit only that the Shasta
18

19   pack was identified as the first known contemporary breeding pack in California in 2015 and deny the

20   remaining allegations. Applicant-Intervenors lack knowledge or information to ascertain the truth or
21
     falsity of the allegations in the third sentence of Paragraph 79, and therefore deny those allegations.
22
     Applicant-Intervenors admit the allegations in the fourth sentence of Paragraph 79. In response to the
23

24
     allegations in the fifth sentence of Paragraph 79, Applicant-Intervenors deny that there were a minimum

25   of 17 wolves in the Lassen Pack as of last summer, and aver that there were 14 documented wolves in
26   the pack last summer. Applicant-Intervenors admit the remaining allegations in the fifth sentence of
27

28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                           17
             Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 18 of 28




     Paragraph 79. Applicant-Intervenors admit the allegations in the sixth and seventh sentences of
 1

 2   Paragraph 79.

 3   80.    The allegations in Paragraph 80 are too vague and ambiguous to permit a response, and
 4
     Applicant-Intervenors deny the allegations on that basis.
 5
     81.    Applicant-Intervenors deny the allegations in Paragraph 81, which also characterize the Delisting
 6

 7
     Rule, which speaks for itself and is the best evidence of its contents.

 8   82.    The allegations in the first sentence of Paragraph 82 are too vague and ambiguous to permit a
 9   response, and Applicant-Intervenors deny the allegations on that basis. Applicant-Intervenors to
10
     ascertain the truth or falsity of the allegations in the second sentence of Paragraph 82 and therefore deny
11
     the allegations. Applicant-Intervenors admit the allegations in the third and fourth sentences of
12

13   Paragraph 82. Applicant-Intervenors lack knowledge or information to ascertain the truth or falsity of

14   the allegations in the fifth sentence of Paragraph 82, and therefore deny the allegations.
15
     83.    Applicant-Intervenors admit the allegations in the first sentence of Paragraph 83. Applicant-
16
     Intervenors lack knowledge or information to ascertain the truth or falsity of the allegations in the
17
     second sentence of Paragraph 83, and therefore deny the allegations.
18

19   84.    Applicant-Intervenors deny the allegations in Paragraph 84, which also characterize a state law

20   provision, Utah Code § 23-29-201, which speaks for itself and is the best evidence of its contents.
21
     85.    The allegations in the first and third sentences of Paragraph 85 are too vague and ambiguous to
22
     permit a response, and Applicant-Intervenors deny the allegations on that basis. Applicant-Intervenors
23

24
     admit the allegations in the second sentence of Paragraph 85.

25   86.    The allegations of Paragraph 86 are denied.
26

27

28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                          18
             Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 19 of 28




     87.    Applicant-Intervenors deny the allegations in the first, second, and third sentences of Paragraph
 1

 2   87. The allegations in the fourth sentence of Paragraph 87 are too vague and ambiguous to permit a

 3   response, and Applicant-Intervenors deny the allegations on that basis.
 4
     88.    Applicant-Intervenors admit the allegations in the first sentence of Paragraph 88. In response to
 5
     the allegations in the second sentence of Paragraph 88, Applicant-Intervenors admit that the Delisting
 6

 7
     Rule has not been rescinded. The remaining allegations in the second sentence of Paragraph 88 are too

 8   vague and ambiguous to permit a response, and Applicant-Intervenors deny the allegations on that basis.
 9   89.    Applicant-Intervenors deny the allegations in Paragraph 89, which also characterize the Delisting
10
     Rule, which speaks for itself and is the best evidence of its contents.
11
     90.    Answering Paragraph 90 if the Complaint, Applicant-Intervenors incorporate by reference their
12

13   responses to Paragraphs 1 through 89 thereof.

14   91.    The allegations in Paragraph 91 characterize the ESA, which speaks for itself and is the best
15
     evidence of its contents. Any allegations contrary to the plain language, meaning, and context of the
16
     ESA are denied.
17
     92.    The allegations in the first sentence of Paragraph 92 characterize the Delisting Rule, which
18

19   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain language,

20   meaning, and context of the Delisting Rule are denied. Applicant-Intervenors deny the allegations in the
21
     second sentence of Paragraph 92, which also characterize the ESA, which speaks for itself and is the
22
     best evidence of its contents. The allegations in the third sentence of Paragraph 92 characterize the
23

24
     Delisting Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary

25   to the plain language, meaning, and context of the Delisting Rule are denied.
26

27

28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                          19
             Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 20 of 28




     93.    Applicant-Intervenors deny the allegations in Paragraph 93, which also characterize a court
 1

 2   decision, Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43

 3   (1983), which speaks for itself and is the best evidence of its contents.
 4
     94.    The allegations in the first sentence of Paragraph 94 characterizes the Delisting Rule, which
 5
     speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain language,
 6

 7
     meaning, and context of the Delisting Rule are denied. Applicant-Intervenors deny the allegations in the

 8   second sentence of Paragraph 94, which also characterize the Delisting Rule, which speaks for itself and
 9   is the best evidence of its contents. Applicant-Intervenors deny the allegations in the third sentence of
10
     Paragraph 94, which also characterize unnamed genomic studies and peer reviews, which speak for
11
     themselves and are the best evidence of their contents.
12

13   95.    Applicant-Intervenors deny the allegations in Paragraph 95, which also characterize a court

14   decision, Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
15
     (1983), which speaks for itself and is the best evidence of its contents.
16
     96.    Applicant-Intervenors deny the allegations in Paragraph 96, which also characterize two court
17
     decisions, Defenders of Wildlife v. Norton, 354 F. Supp. 2d 1156 (D. Or. 2005) and Nat’l Wildlife Fed’n
18

19   v. Norton, 386 F. Supp. 2d 553 (D. Vt. 2005), which speak for themselves and are the best evidence of

20   their contents.
21
     97.    Applicant-Intervenors deny the allegations in Paragraph 97, which also characterize the Delisting
22
     Rule, which speaks for itself and is the best evidence of its contents.
23

24
     98.    Applicant-Intervenors deny the allegations in Paragraph 98, which also state legal conclusions to

25   which no response is required.
26   99.    Answering Paragraph 99 of the Complaints, Applicant-Intervenors incorporate by reference their
27
     responses to Paragraphs 1 through 98 thereof.
28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                          20
             Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 21 of 28




     100.   Applicant-Intervenors deny the allegations in Paragraph 100, which also characterize the
 1

 2   Delisting Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary

 3   to the plain language, meaning, and context of the Delisting Rule are denied.
 4
     101.   Applicant-Intervenors deny the allegations in Paragraph 101, which also characterize the 2008
 5
     and 2009 Rules referenced therein, which speak for themselves and are the best evidence of their
 6

 7
     contents.

 8   102.   Applicant-Intervenors deny the allegations in Paragraph 102, which also characterize the
 9   Delisting Rule, which speaks for itself and is the best evidence of its contents.
10
     103.   Applicant-Intervenors deny the allegations in Paragraph 103, which also characterize a court
11
     decision, Organized Vill. of Kake v. U.S. Dep’t of Agric., 795 F.3d 956, 966 (9th Cir. 2015), which
12

13   speaks for itself and is the best evidence of its contents.

14   104.   Applicant-Intervenors deny the allegations in Paragraph 104, which also characterize a court
15
     decision, Humane Soc’y of the U.S. v. Zinke, 865 F.3d 585 (D.C. Cir. 2017), which speaks for itself and
16
     is the best evidence of its contents.
17
     105.   Applicant-Intervenors deny the allegations in Paragraph 105, which also state legal conclusions
18

19   to which no response is required.

20   106.   Answering Paragraph 106 of the Complaint, Applicant-Intervenors incorporate by reference their
21
     responses to Paragraphs 1 through 105 thereof.
22
     107.   Applicant-Intervenors deny the allegations in Paragraph 107, which also characterize the ESA
23

24
     and the Delisting Rule, which speak for themselves and are the best evidence of their contents.

25   108.   Applicant-Intervenors deny the allegations in Paragraph 108, which also characterize the
26   Delisting Rule, which speaks for itself and is the best evidence of its contents.
27

28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                           21
             Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 22 of 28




     109.   Applicant-Intervenors deny the allegations in Paragraph 109, which also characterize a court
 1

 2   decision, Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43

 3   (1983), which speaks for itself and is the best evidence of its contents.
 4
     110.   Applicant-Intervenors lack knowledge or information to ascertain the truth or falsity of the
 5
     allegations in Paragraph 110, and therefore deny those allegations.
 6

 7
     111.   Applicant-Intervenors deny the allegations in Paragraph 111, which also characterize the

 8   Delisting Rule, which speaks for itself and is the best evidence of its contents.
 9   112.   Applicant-Intervenors deny the allegations in Paragraph 112, which also characterize the
10
     Delisting Rule and the ESA, which speak for themselves and are the best evidence of their contents.
11
     113.   Applicant-Intervenors deny the allegations in Paragraph 113.
12

13   114.   Applicant-Intervenors deny the allegations in Paragraph 114.

14   115.   Answering Paragraph 115 of the Complaint, Applicant-Intervenors incorporate by reference their
15
     responses to Paragraphs 1 through 114 thereof.
16
     116.   Applicant-Intervenors deny the allegations in Paragraph 116, which also characterize the
17
     Delisting Rule, which speaks for itself and is the best evidence of its contents.
18

19   117.   Applicant-Intervenors deny the allegations in Paragraph 117, which also characterizes a court

20   decision, Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
21
     (1983), which
22
     speaks for itself and is the best evidence of its contents.
23

24
     118.   Applicant-Intervenors deny the allegations in Paragraph 118, which also characterizes two court

25   decisions, Desert Survivors v. U.S. Dep’t of the Interior, 321 F. Supp. 3d 1011 (N.D. Cal. 2018), and
26   Defenders of Wildlife v. Norton, 258 F. 3d 1136 (9th Cir. 2001), which speak for themselves and are the
27
     best evidence of their contents.
28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                           22
             Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 23 of 28




     119.   Applicant-Intervenors deny the allegations in Paragraph 119, which also characterize the
 1

 2   Delisting Rule, which speaks for itself and is the best evidence of its contents.

 3   120.   Applicant-Intervenors deny the allegations in Paragraph 120.
 4
     121.   Answering Paragraph 121 of the Complaint, Applicant-Intervenors incorporate by reference their
 5
     responses to Paragraphs 1 through 120 thereof.
 6

 7
     122.   Applicant-Intervenors deny the allegations in Paragraph 122, which also characterize the

 8   Delisting Rule and a court decision, Crow Indian Tribe v. United States, 965 F.3d 662, 671 (9th Cir.
 9   2020), which speak for themselves and are the best evidence of their contents.
10
     123.   Applicant-Intervenors deny the allegations in Paragraph 123, which also characterize FWS’s
11
     Biological Report and February 27, 2008 final rule, 73 Fed. Reg. 10,513, which speak for themselves
12

13   and are the best evidence of their contents.

14   124.   Applicant-Intervenors deny the allegations in Paragraph 124, which also characterize unnamed
15
     genomic studies and peer reviews, which speak for themselves and are the best evidence of their
16
     contents.
17
     125.   Applicant-Intervenors deny the allegations in Paragraph 125, which also characterize two court
18

19   decisions, Center for Biological Diversity v. Zinke, 900 F.3d 1053 (9th Cir. 2018), and Motor Vehicle

20   Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983), which speak for
21
     themselves and are the best evidence of their contents.
22
     126.   Applicant-Intervenors deny the allegations in Paragraph 126, which also characterize the
23

24
     Delisting Rule and Biological Report, which speaks for themselves and are the best evidence of their

25   contents.
26

27

28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                          23
             Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 24 of 28




     127.   Applicant-Intervenors deny the allegations in Paragraph 127, which also characterize the
 1

 2   Delisting Rule and the DPS Policy, 61 Fed. Reg. 4,722 (Feb. 7, 1996), which speaks for themselves and

 3   are the best evidence of their contents.
 4
     128.   Applicant-Intervenors deny the allegations in Paragraph 128, which also state legal conclusions
 5
     to which no response is required. To the extent a response is required, the allegations are denied.
 6

 7
     129.   Answering Paragraph 129 of the Complaint, Applicant-Intervenors incorporate by reference their

 8   responses to Paragraphs 1 through 128 thereof.
 9   130.   Applicant-Intervenors deny the allegations in Paragraph 130, which also characterize the ESA
10
     and a court decision, Humane Soc’y of the U.S. v. Zinke, 865 F.3d 585 (D.C. Cir. 2017), which speak for
11
     themselves and are the best evidence of their contents.
12

13   131.   Applicant-Intervenors deny the allegations in Paragraph 131, which also characterize FWS’s

14   SPR Policy, 79 Fed. Reg. 37,578 (July 1, 2014), and two court decisions, Cottonwood Env’t Law Ctr. v.
15
     U.S. Forest Serv., 789 F.3d 1075 (9th Cir. 2015), and Humane Soc’y v. Zinke, 856 F.3d 585 (D.C. Cir.
16
     2017), which speak for themselves and are the best evidence of their contents.
17
     132.   Applicant-Intervenors deny the allegations in Paragraph 132, which also characterize the
18

19   Delisting Rule, FWS’s SPR Policy, 79 Fed. Reg. 37,578 (July 1, 2014), and the Biological Report,

20   which speak for themselves and are the best evidence of their contents.
21
     133.   Applicant-Intervenors deny the allegations in Paragraph 133, which also characterize the
22
     Delisting Rule and a court decision, Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut. Auto.
23

24
     Ins. Co., 463 U.S. 29, 43 (1983), which speak for themselves and are the best evidence of their contents.

25   134.   Applicant-Intervenors deny the allegations in Paragraph 134, which also characterize the
26   Delisting Rule, which speaks for itself and is the best evidence of its contents.
27

28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                          24
             Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 25 of 28




     135.   Applicant-Intervenors deny the allegations in Paragraph 135, which also characterize the
 1

 2   Delisting Rule, which speaks for itself and is the best evidence of its contents.

 3   136.   Applicant-Intervenors deny the allegations in Paragraph 136.
 4
     137.   Answering Paragraph 137 of the Complaint, Applicant-Intervenors incorporate by reference their
 5
     responses to Paragraphs 1 through 136 thereof.
 6

 7
     138.   Applicant-Intervenors deny the allegations in Paragraph 138, which also state legal conclusions

 8   to which no response is required and characterize two court decisions, Humane Soc’y of the U.S. v.
 9   Zinke, 865 F.3d 585 (D.C. Cir. 2017), and Center for Biological Diversity v. Zinke, 900 F.3d 1053 (9th
10
     Cir. 2018), which speak for themselves and are the best evidence of their contents.
11
     139.   Applicant-Intervenors deny the allegations in Paragraph 139, which also characterize FWS’s
12

13   SPR Policy, 79 Fed. Reg. 37,578 (July 1, 2014), which speaks for itself and is the best evidence of its

14   contents.
15
     140.   Applicant-Intervenors deny the allegations in Paragraph 140, which also characterize the
16
     Delisting Rule, which speaks for itself and is the best evidence of its contents.
17
     141.   Applicant-Intervenors deny the allegations in Paragraph 141, which also characterize a court
18

19   decision, Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43

20   (1983), which speaks for itself and is the best evidence of its contents.
21
     142.   Applicant-Intervenors deny the allegations in Paragraph 142.
22
     143.   Answering Paragraph 143 of the Complaint, Applicant-Intervenors incorporate by reference their
23

24
     responses to Paragraphs 1 through 142 thereof.

25   144.   Applicant-Intervenors deny the allegations in Paragraph 144, which also characterize the
26   Delisting Rule and a court decision, Empire Health Found. for Valley Hosp. Med. Ctr. v. Azar, 958 F.3d
27
     873, 882 (9th Cir. 2020), which speak for themselves and are the best evidence of their contents.
28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                          25
             Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 26 of 28




     145.    Applicant-Intervenors deny the allegations in Paragraph 145, which also characterize the
 1

 2   Delisting Rule, which speaks for itself and is the best evidence of its contents.

 3   146.    Applicant-Intervenors deny the allegations in Paragraph 146, which also characterize a court
 4
     decision, NRDC v. EPA, 279 F.3d 1180, 1186 (9th Cir. 2002), which speaks for itself and is the best
 5
     evidence of its contents.
 6

 7
     147.    Applicant-Intervenors deny the allegations in Paragraph 147, which also state legal conclusions

 8   to which no response is required.
 9   148.    The remainder of Plaintiff’s Complaint constitutes its request for relief, to which no response is
10
     required. To the extent a response is required, Applicant-Intervenors deny that Plaintiff is entitled to the
11
     relief requested or any relief whatsoever.
12

13   149.    Any allegation in the Complaint not expressly admitted herein is denied. Applicant-Intervenors

14   ants deny any allegations in the Complaint, whether express or implied, or in the attachments thereto,
15
     that are not specifically admitted, denied, or qualified herein.
16
                                   AFFIRMATIVE AND OTHER DEFENSES
17
     150.    The Plaintiffs may lack standing to bring some or all of the claims set forth in the complaint.
18

19   WHEREFORE, Applicant-Intervenors pray that the Complaint be dismissed with prejudice, and that

20   they be awarded such other and further relief as may seem appropriate under the circumstances of this
21
     case.   Dated: May 13, 2021                                   Respectfully submitted,
22
                                                                 /s/ George R. Pitts____
23                                                               James H. Lister (AK Bar 1611111)*
24
                                                                 George R. Pitts (CA Bar 109827)
                                                                 Nicole M. Bayne (CA Bar 328392)**
25                                                               Birch, Horton, Bittner, & Cherot, P.C.
                                                                 1100 Connecticut Ave., NW, Suite 825
26                                                               Washington, D.C. 20036
27
                                                                 (202) 659-5800
                                                                 jlister@dc.bhb.com
28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                          26
               Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 27 of 28




         Counsel for Applicant-Intervenors Sportsmen’s Alliance Foundation, Rocky Mountain Elk Foundation,
 1
                     Michigan Bear Hunters Association, and Wisconsin Bear Hunters Association.
 2   *
         Motion for pro-hac vice status pending
     **
 3
         Petition for admission pending

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                        27
             Case 4:21-cv-00561-JSW Document 40 Filed 05/13/21 Page 28 of 28




                                        CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on May 13, 2021, I caused the foregoing document to be electronically filed

 3   with the Clerk of the Court using the CM/ECF system, which will serve all counsel of record.
 4

 5
                                                     /s/ George R. Pitts       _
 6                                                   George R. Pitts
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Proposed Answer of Sportsmen Conservation Coalition, Case No. 4:21-cv-561-JSW
                                                       28
